EXHIBIT 10.3
Execution Version




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


Dated as of June 11, 2020


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) by and among TANGER PROPERTIES LIMITED PARTNERSHIP, a North
Carolina limited partnership, in its capacity as the borrower under the Credit
Agreement (as defined below) (in such capacity, the “Borrower”), the “Guarantor”
identified on the signature pages attached hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as administrative
agent under the Credit Agreement (the “Administrative Agent”) and the “Lenders”
party to the Credit Agreement and identified on the signature pages hereto, is
with respect to that certain Second Amended and Restated Term Loan Agreement
dated as of October 25, 2018, among the Borrower, the Administrative Agent, the
Lenders, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., and PNC
Capital Markets LLC, as Joint Lead Arrangers, TRUIST Bank and PNC BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, REGIONS BANK, as Documentation Agent, and
WELLS FARGO SECURITIES, LLC, as Sole Bookrunner (as the same may have been or
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), and is an amendment to and modification of the terms, conditions
and provisions of the Credit Agreement and the other Loan Documents referenced
therein, as set forth below. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement, as
amended hereby.


WHEREAS, the Borrower and the Guarantor have requested that the Administrative
Agent and the Lenders modify certain terms and provisions of the Loan Documents
as set forth herein. The Administrative Agent and the Lenders are willing to
make such modifications subject to the satisfaction of certain conditions
precedent as set forth herein and subject to the Borrower and the Guarantor
making the representations and assurances hereinafter set forth and agreeing to
the covenants, terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:


1.    Amendments to Credit Agreement. Upon the effectiveness of this Amendment,
the parties hereto agree that the Credit Agreement is amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the blue-underlined text (indicated textually in the
same manner as the following example: blue-underlined text) as set forth in the
pages of the Credit Agreement attached hereto as Exhibit A.


2.    General Loan Document Modifications. In addition to the amendments and
modifications set forth in Section 1 above, each of the Loan Documents is hereby
amended (or, as applicable, further amended) in the following respects:


(a)    each reference contained in the Loan Documents to any other Loan
Documents or the Loan Documents generally, is hereby deemed to be a reference to
such document as amended, restated, extended, supplemented or modified by (as
applicable) this Amendment; and


(b)    this Amendment shall be deemed to be included as a “Loan Document” in any
and all references to the “Loan Documents” contained in any of the Loan
Documents existing as of the date hereof or which are executed following the
date hereof.




3.    Effect; Limitation of Modifications; Reaffirmation. The amendments and
modifications set forth herein relate only to those provisions of the Credit
Agreement specifically designated thereby and shall not be construed to extend
to any other covenants, terms, conditions or provisions of the Credit Agreement
or any of the other Loan Documents. All other terms, conditions and provisions
of the Credit Agreement and each of the other Loan Documents shall remain in
full force and effect. In furtherance of the foregoing, except as specifically
modified in connection herewith, each of the terms and conditions of the Credit
Agreement and each other Loan Document are hereby ratified


1

--------------------------------------------------------------------------------



and confirmed by each of the undersigned and each such party hereby acknowledges
and agrees that such documents shall remain in force and effect. Nothing
contained herein shall in any way prejudice, impair or affect the rights and
remedies of the Lenders under the Credit Agreement and each of the Loan
Documents or the rights of the Borrower thereunder. The amendments and
modifications contained herein shall be deemed to have prospective application
only. If any provision of any of this Amendment or of any Loan Document, as
amended hereby, is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions.


4.    Guaranties and Acknowledgements. The Guarantor hereby consents to the
amendments and modifications as set forth herein. The Guarantor, by signature
below as such, for a valuable consideration, the receipt and adequacy of which
are hereby acknowledged, hereby consents to and joins in this Amendment and
hereby declares to and agrees with the Lenders and Administrative Agent that (a)
its Guaranty, as amended by this Amendment, is and shall continue in full force
and effect for the benefit of the Lenders and Administrative Agent, (b) there
are no offsets, claims, counterclaims, cross-claims or defenses of the Guarantor
with respect to its Guaranty, (c) that its Guaranty is not released, diminished
or impaired in any way by this Amendment or the transactions contemplated
hereby, and (d) that its Guaranty, as modified hereby, is hereby ratified and
confirmed in all respects.


5.    Conditions Precedent. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:


(a)    receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:


(i)    a counterpart of this Amendment duly executed by the Borrower, the
Guarantor, the Administrative Agent and each of the Required Lenders;


(ii)    payment by Borrower of (A) all outstanding fees and expenses of the
Administrative Agent and the Administrative Agent’s counsel incurred in
connection with the preparation, review or negotiation of this Amendment and all
other amendments, restatements, supplements or negotiations related to the Loan
Documents or the Loans and (B) all other fees and expenses relating to the
preparation, execution and delivery of this Amendment or otherwise related to
the Credit Agreement or the Loan Documents which are due and payable on the date
hereof pursuant to the terms of any Loan Document (including, without
limitation, any costs incurred for appraisals, insurance, tax services,
engineering, inspections, searches and recording and attorneys’ fees incurred in
connection with the above);


(iii)    a certificate signed by a Responsible Officer of the Parent certifying
immediately after giving effect to this Amendment and all the transactions
contemplated herein, (A) no Default exists and (B) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of this Amendment except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of such certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement; and


(iv)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


(b)    There shall not have occurred a material adverse change since the Closing
Date in the business, assets, operations, or condition (financial or otherwise)
of the Borrower and the other Consolidated Parties taken as a whole, as
reasonably determined by the Administrative Agent.


(c)    There shall not exist any action, suit, investigation, or proceeding
pending or threatened, in any court or before any arbitrator or Governmental
Authority that could have a Material Adverse Effect, as reasonably determined by
the Administrative Agent.




2

--------------------------------------------------------------------------------



(d)    There shall not exist any material disruption of the financial or capital
markets, as reasonably determined by the Administrative Agent.


(e)    The Borrower and the Guarantor shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


7.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns (as and to the extent provided and permitted in the Credit Agreement).
No party shall transfer or assign any of their respective rights or obligations
hereunder without the prior written consent of the Administrative Agent.


8.    Execution of Future Documents. The Borrower and/or the Guarantor will
execute such additional documents as are reasonably requested by the
Administrative Agent to reflect the terms and conditions of this Amendment, and
will cause to be delivered such additional certificates, legal opinions and
other documents as are reasonably required by the Administrative Agent.


9.    Release. In consideration of the amendments and modifications set forth
herein, the Borrower and the Guarantor each hereby releases and holds harmless
the Administrative Agent, the Lenders and each of their respective officers,
employees and agents, from and against any claim, action, suit, demand, cost,
expense or liability of any kind relating to the making of the Loans, the
administration of it or any business communications and dealings between the
Borrower and/or the Guarantor, on one hand, and the Administrative Agent and/or
the Lenders, on the other, concerning the Loans, the Loan Documents or the
transactions documented, governed or evidenced thereby or contemplated therein.


10.    Defaults Under the Loan Documents. The failure of the Borrower and/or the
Guarantor to perform any of their respective obligations under this Amendment or
any of the other Loan Documents (following any applicable notice and cure
periods) or the falsity of any representation or warranty made herein or the
failure of the Borrower and/or the Guarantor to advise Administrative Agent that
a representation or warranty made herein is no longer true shall, at the option
of the Administrative Agent and/or Lenders (as applicable under the Credit
Agreement) after expiration of any applicable cure period, constitute an Event
of Default under the Credit Agreement.


11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart for each of the parties hereto. Delivery by facsimile by
any of the parties hereto of an executed counterpart of this Amendment shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
Each counterpart hereof shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns.
12.    No Novation. The Borrower and the Guarantor intend for the amendments to
the Loan Documents to evidence an amendment to the terms of the existing
indebtedness of the Borrower and the Guarantor to the Administrative Agent and
Lenders and do not intend for such amendments to constitute a novation in any
manner whatsoever.
13.    Fees and Expenses. The Borrower hereby agrees that all fees, expenses and
costs incurred by the Administrative Agent or its counsel in reviewing,
negotiating, preparing and granting the amendment set forth herein shall, to the
extent not paid or invoiced as of the date hereof, be paid by it upon demand as
fees, costs and expenses incurred in connection with the Credit Agreement.
14.    Amendments; Use of Terms. This Amendment may not be supplemented,
changed, waived, discharged, terminated, modified or amended except in written
form executed by all parties hereto. Wherever in this Amendment any word or
combination of words (including defined terms) connotes number or gender, such
word or combination


3

--------------------------------------------------------------------------------



of words shall be deemed of such number (singular or plural) and such gender
(masculine, neuter or feminine) as the context and circumstances may require.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal and legal representatives,
successors and assigns.
15.    Authority. Each of the undersigned hereby represents and warrants that
he/she has the necessary power and authority to execute this Amendment on behalf
of the party for whom it is executed and that such action has been duly
authorized by all necessary action of the party for whom it is executed prior to
the date hereof.
16.    Final Agreement. This Amendment represents the final agreement between
the parties and supersedes all previous negotiations, discussions and
agreements, contemporaneous or subsequent, between the parties, and no parol
evidence of any prior or other agreement shall be permitted to contradict or
vary their terms. There are no promises, terms, conditions or obligations other
than those contained in this Amendment. There are no unwritten oral agreements
between the parties.
17.    Binding Effect. This Amendment shall, upon satisfaction of the items set
forth in Section 8 above, be effective as of the date first set forth above.
Thereafter, this Amendment shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, each of the other parties to
the Loan Documents and each of their respective successors and assigns.
[remainder of page left intentionally blank - signature pages to follow]




4

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this First Amendment to Second Amended and Restated Term
Loan Agreement has been duly executed under seal as of the date and year first
above written.


BORROWER:


Tanger Properties Limited Partnership, a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner


 
By:
/s/ James F. Williams
 
Name:
James F. Williams
 
Title:
Vice President and Treasurer





GUARANTOR:


Tanger Factory Outlet Centers, Inc., a North Carolina corporation
 
By:
/s/ James F. Williams
 
Name:
James F. Williams
 
Title:
Executive Vice President and Chief Financial Officer






































































--------------------------------------------------------------------------------












[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]






LENDERS/AGENT:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender


By:
/s/ D. Bryan Gregory
Name:
D. Bryan Gregory
Title
Managing Director

[signature pages continue]





--------------------------------------------------------------------------------




[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]






TRUIST BANK, as a Lender






By:
/s/ Karen Cadiente
Name:
Karen Cadiente
Title
Assistant Vice President

[signature pages continue]





--------------------------------------------------------------------------------






[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]






PNC BANK, NATIONAL ASSOCIATION,
as a Lender






By:
/s/Andrew T. White
Name:
Andrew T. White
Title
Senior Vice President

[signature pages continue]





--------------------------------------------------------------------------------






[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]






REGIONS BANK, as a Lender






By:
/s/ Ghi S. Gavin
Name:
Ghi S. Gavin
Title
Senior Vice President

[signature pages continue]





--------------------------------------------------------------------------------








[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]






U.S. BANK NATIONAL ASSOCIATION,
as a Lender






By:
/s/ Timothy J. Tillman
Name:
Timothy J. Tillman
Title
Senior Vice President

[signature pages continue]







--------------------------------------------------------------------------------




[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]




BANK OF AMERICA, N.A.,
as a Lender


By:
/s/ Jack Readhead
Name:
Jack Readhead
Title
Senior Vice President












--------------------------------------------------------------------------------




[Signature Page to First Amendment to Second Amended and Restated Term Loan
Agreement
with Tanger Properties Limited Partnership]




TD BANK, N.A., as a Lender






By:
/s/ Michael Duganich
Name:
Michael Duganich
Title
Vice President
























--------------------------------------------------------------------------------

















EXHIBIT A


Amended Credit Agreement


[Attached]







--------------------------------------------------------------------------------


            


Execution Version
(Conformed for First Amendment)





--------------------------------------------------------------------------------

Loan No. 1006528
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT
Dated as of October 25, 2018
among
TANGER PROPERTIES LIMITED PARTNERSHIP,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

and

The Other Lenders Party Hereto


WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
PNC CAPITAL MARKETS LLC,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers,

and

SUNTRUSTTRUIST BANK,
PNC BANK, NATIONAL ASSOCIATION,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Co-Syndication Agents,


and


BRANCH BANKING AD TRUST COMPANYTRUIST BANK,
as Documentation Agent,


and


WELLS FARGO SECURITIES, LLC,
as Sole Bookrunner







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
1
1.01


Defined Terms.
 
1
1.02


Other Interpretive Provisions.
22
25
1.03


Accounting Terms.
23
26
1.04


Rounding.
23
26
1.05


Times of Day.
23
26
1.06


Rates.
24
27
1.07


Applicable Rate Redeterminations.
 
27
ARTICLE II. TERM LOAN FACILITY
24
27
2.01


Loans.
24
27
2.02


Borrowings, Conversions and Continuations of Loans.
24
28
2.03


Prepayments.
25
29
2.04


Repayment of Loans.
25
29
2.05


Interest.
26
29
2.06


Fees.
26
30
2.07


Computation of Interest and Fees.
26
30
2.08


Evidence of Debt.
26
30
2.09


Payments Generally; Administrative Agent’s Clawback.
27
30
2.10


Sharing of Payments by Lenders.
28
32
2.11


Funds Transfer Disbursements.
28
32
2.12


Additional Loans.
28
32
2.13


Reserved.
29
33
2.14


Defaulting Lenders.
29
33
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
30
34
3.01


Taxes.
30
34
3.02


Illegality.
34
38
3.03


Inability to Determine Rates.
35
38
3.04


Increased Costs; Reserves on Eurodollar Rate Loans.
36
39
3.05


Compensation for Losses.
37
41
3.06


Mitigation Obligations; Replacement of Lenders.
37
41
3.07


Survival.
38
41
ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS
38
41
4.01


Conditions of Effectiveness.
38
42
ARTICLE V. REPRESENTATIONS AND WARRANTIES
40
43
5.01


Existence, Qualification and Power.
40
43
5.02


Authorization; No Contravention.
40
44
5.03


Governmental Authorization; Other Consents.
40
44
5.04


Binding Effect.
40
44
5.05


Financial Statements; No Material Adverse Effect.
40
44
5.06


Litigation.
40
45
5.07


No Default.
41
45
5.08


Ownership of Property; Liens.
41
45
5.09


Environmental Compliance.
41
45
5.10


Insurance.
41
45
5.11


Taxes.
41
45



i    
    
        



--------------------------------------------------------------------------------





5.12


ERISA Compliance.
42
45
5.13


Subsidiaries; Equity Interests.
42
46
5.14


Margin Regulations; Investment Company Act.
42
46
5.15


Disclosure.
43
46
5.16


Compliance with Laws.
43
47
5.17


Taxpayer Identification Number; Other Identifying Information.
43
47
5.18


Intellectual Property; Licenses, Etc.
43
47
5.19


Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
43
47
5.20


EEA Financial Institutions.
44
47
ARTICLE VI. AFFIRMATIVE COVENANTS
44
48
6.01


Financial Statements.
44
48
6.02


Certificates; Other Information.
42
48
6.03


Notices.
46
50
6.04


Payment of Taxes.
47
51
6.05


Preservation of Existence, Etc.
47
51
6.06


Maintenance of Properties.
47
51
6.07


Maintenance of Insurance.
47
51
6.08


Compliance with Laws.
47
51
6.09


Books and Records.
47
51
6.10


Inspection Rights.
47
51
6.11


Use of Proceeds.
48
52
6.12


Additional Guarantors.
48
52
6.13


REIT Status.
49
53
6.14


Environmental Matters.
49
53
6.15


Anti-Corruption Laws.
50
54
ARTICLE VII. NEGATIVE COVENANTS
50
54
7.01


Liens.
50
54
7.02


Investments.
50
54
7.03


Indebtedness.
50
54
7.04


Fundamental Changes.
51
55
7.05


Dispositions.
51
55
7.06


[reserved].
52
56
7.07


Change in Nature of Business.
52
56
7.08


Transactions with Affiliates.
52
56
7.09


Burdensome Agreements.
52
56
7.10


Use of Proceeds.
52
56
7.11


Financial Covenants.
52
56
7.12


Organizational Documents; Ownership of Subsidiaries.
53
57
7.13


Negative Pledges.
53
57
7.14


Sale Leasebacks.
53
57
7.15


Prepayments of Indebtedness.
53
58
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
53
58
8.01


Events of Default.
57
58
8.02


Remedies Upon Event of Default.
57
60
8.03


Application of Funds.
59
60
ARTICLE IX. ADMINISTRATIVE AGENT
59
60
9.01


Appointment and Authority.
60
61
9.02


Rights as a Lender.
60
61
9.03


Exculpatory Provisions.
60
61



ii    
    
        



--------------------------------------------------------------------------------





9.04


Reliance by Administrative Agent.
60
62
9.05


Delegation of Duties.
61
62
9.06


Resignation or Removal of Administrative Agent.
61
62
9.07


Non-Reliance on Administrative Agent and Other Lenders.
61
63
9.08


No Other Duties, Etc.
62
64
9.09


Administrative Agent May File Proofs of Claim.
63
64
9.10


ERISA Matters.
63
64
9.11


Guaranty Matters.
65
66
ARTICLE X. MISCELLANEOUS
65
66
10.01


Amendments, Etc.
65
66
10.02


Notices; Effectiveness; Electronic Communication.
66
67
10.03


No Waiver; Cumulative Remedies; Enforcement.
68
69
10.04


Expenses; Indemnity; Damage Waiver.
68
69
10.05


Payments Set Aside.
70
71
10.06


Successors and Assigns.
70
71
10.07


Treatment of Certain Information; Confidentiality.
73
74
10.08


Right of Setoff.
74
75
10.09


Interest Rate Limitation.
74
75
10.10


Counterparts; Integration; Effectiveness.
74
75
10.11


Survival of Representations and Warranties.
74
75
10.12


Severability.
75
76
10.13


Replacement of Lenders.
75
76
10.14


Governing Law; Jurisdiction; Etc.
75
76
10.15


Waiver of Jury Trial.
76
77
10.16


No Advisory or Fiduciary Responsibility.
76
77
10.17


Electronic Execution of Assignments and Certain other DocumentsSignatures.
77
78
10.18


USA PATRIOT Act; Beneficial Ownership Certification.
77
78
10.19


Replaced Credit Agreement.
77
79
10.20


Time of the Essence.
78
79
10.21


ENTIRE AGREEMENT.
78
79
10.22


Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
78
79
10.23


Acknowledgement Regarding Any Supported QFCs.
78
80







iii    
    
        



--------------------------------------------------------------------------------





SCHEDULES
2.01
Commitments and Applicable Percentages

5.05
Supplement to Interim Financial Statements

5.06
Litigation

5.09
Environmental Disclosure Items

5.12(d)
Pension Plan Obligations

5.13
Subsidiaries; Other Equity Investments; Equity Interests in Borrower

5.18
Intellectual Property Matters

10.02
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS
A
Form of Assignment and Assumption

B
Form of Guaranty

C
Form of Note

D
Form of Compliance Certificate

E
Form of Notice of Continuation

F
Form of Notice of Conversion

G
Form of U.S. Tax Compliance Certificate

H
Form of Disbursement Instruction Agreement

I
Form Notice of Borrowing



    


iv    
    
        



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT
This SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT is entered into as of
October 25, 2018, among TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina
limited partnership (the “Borrower”), each lender from time to time party hereto
either as a result of such party’s execution of this Agreement as a “Lender” as
of the date hereof or as a result of such party being made a “Lender” hereunder
by virtue of an executed Assignment and Assumption (collectively, the “Lenders”
and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders.
WHEREAS, the Borrower is a party to the Replaced Credit Agreement (as defined
herein);


WHEREAS, the Borrower has requested that the Lenders amend and restate the
Replaced Credit Agreement in its entirety;


WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein; and


WHEREAS, (a) this Agreement is an amendment and restatement of the Replaced
Credit Agreement in its entirety, (b) all documents, instruments or agreements
creating security interests or liens in favor of the “Administrative Agent” or
“Lenders” as defined in the Replaced Credit Agreement and securing the
obligations thereunder continue to secure the Obligations under this Agreement,
and (c) this amendment and restatement does not represent a novation with
respect to the rights and “Obligations” under the Replaced Credit Agreement;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:


        



--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Adjusted EBITDA” shall mean, with respect to a Person as of any Calculation
Date and for the Calculation Period applicable to such Calculation Date, such
Person’s EBITDA for such period plus (x) any general and administrative expenses
not directly attributable and charged to the Subsidiaries or Properties less (y)
the greater of (i) the actual property management fee paid during such period
and (ii) an imputed general external property management fee in the amount of
three percent (3%) of the rental revenues derived from Properties and Projects
of such Person for such period (without duplication of any general external
property management fee already deducted in determining such Person’s EBITDA).
“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held directly by the Borrower or any Wholly-Owned Subsidiary or
Controlled Subsidiary that is not an Exempt Subsidiary on and as of such
Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held (excluding any tenant
deposits); plus
(ii)    cost value of Projects Under Development that are included in
Unencumbered Assets (provided however, that the amount included under this item
(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total
amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred
as of any Calculation Date); plus
(iii)    cost value of New Developments that are included in Unencumbered Assets
(provided however, that the amount included under this item (a)(iii) shall
include only costs incurred as of any Calculation Date); plus
(b)    an amount equal to:
(i)    (x) Unencumbered EBITDA for the most recently ended Annual Period
Calculation Period applicable to such Calculation Date (as adjusted by the
Borrower (1) to take into account the Unencumbered EBITDA of any dispositions
during such Annual Calculation Period of Unencumbered Assets and (2) to deduct
Unencumbered EBITDA for any Projects Under Development and New Developments that
are included in Unencumbered Assets, each of which adjustments must be approved
by the Administrative Agent in its reasonable discretion), minus (y) the Capital
Expenditure Reserve with respect to such assets (excluding Projects Under
Development and New Developments that are included in Unencumbered Assets);
divided by
(ii)    0.0650
provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said
items (a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten
percent (10%) of Adjusted Unencumbered Asset Value, said excess shall not be
included in Adjusted Unencumbered Asset Value, (II) the Unencumbered Assets from
which items (a)(iii) and (b) are derived must have an average occupancy rate of
not less than eighty-five percent (85%), determined on a weighted average basis;
provided, that if, and to the extent, such average occupancy rate is less than
eighty-five percent (85%), amounts attributable to Unencumbered Assets
contributing to items (a)(iii) and/or (b) must be removed from the calculation
thereof to the extent necessary to cause such occupancy rate to equal or exceed
eighty-five percent (85%), and (III) no more than 10.0% of the assets
contributing to the determination of Adjusted Unencumbered Asset Value may be
allocable to assets


1
    



--------------------------------------------------------------------------------





owned by Controlled Subsidiaries (and any final calculation of Adjusted
Unencumbered Asset Value shall be revised to remove any such excess).
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address in
the continental United States or account as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent from time to time.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Second Amended and Restated Term Loan Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Annual Period” shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.
“Applicable Percentage” means with respect to any Lender the percentage (carried
out to the ninth decimal place) of the aggregate outstanding principal balance
of the Loans represented by such Lender’s Loan at such time. The Applicable
Percentage of each Lender as of the Closing Date is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the sum of (a) the Leverage
Adjustment, plus (b) the following percentages per annum, based upon the Debt
Rating as set forth below:


2
    



--------------------------------------------------------------------------------





Pricing Level
Debt Rating
Eurodollar Applicable Rate
Base Rate Applicable Rate
1
≥A+/A1 or higher


0.75%
—%
2
A/A2


0.800%
0.000%
3
A-/A3


0.850%
0.000%
4
BBB+/Baa1


0.900%
0.000%
5
BBB/Baa2


1.000%
0.000%
6
BBB-/Baa3


1.250%
0.250%
7
below BBB-/Baa3


1.650%
0.650%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 7 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 7 shall apply.
The Applicable Rate as of the Closing Date through, but excluding, the date on
which the Applicable Rate adjusts in accordance with the following sentence
shall be determined based on Pricing Level 4. Any change in the Borrower’s Debt
Rating which would cause it to move to a different Pricing Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
that the Borrower’s Debt Rating has changed; provided, however, if the Borrower
has not delivered the notice required by such Section but the Administrative
Agent becomes aware that the Borrower’s Debt Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Pricing Level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Debt Rating has changed.
Changes in the Leverage Adjustment shall be effective as of the Leverage
Adjustment Date applicable to any calendar quarter-end.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means a collective reference to Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc., PNC Capital Markets LLC and Regions Capital Markets, a
division of Regions Bank, in their capacities as joint lead arrangers and Wells
Fargo Securities, LLC, as sole bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or


3
    



--------------------------------------------------------------------------------





operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate, as provided above, would be less than zero (0), the Base Rate shall
be deemed to be zero (0).
“Base Rate Loan” means any portion of a Loan that bears interest based on the
Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means the making of the Loans on the Closing Date pursuant to
Section 2.01 and the making of Loans pursuant to Section 2.12 of this Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
“Calculation Date” shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.
“Calculation Period” means: (a) for the Calculation Date occurring on December
31, 2020, the immediately preceding three (3) calendar month period, annualized;
(b) for the Calculation Date occurring on March 31, 2021, the


4
    



--------------------------------------------------------------------------------





immediately preceding six (6) calendar month period, annualized; (c) for the
Calculation Date occurring on June 30, 2021, the immediately preceding nine (9)
calendar month period, annualized; and (d) for all other Calculation Dates
occurring during the term of this Agreement, the immediately preceding twelve
(12) calendar month period.
“Capital Expenditure Reserve” shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leasable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower’s Unconsolidated
Affiliates.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody’s and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which any
Consolidated Party shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $50,000,000 and the portfolios of which invest principally
in Investments of the character described in the foregoing subdivisions (a)
through (d).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower.
As used herein (1) “Beneficially Own” means “beneficially own” as defined in
Rule 13d-3 of the Securities Exchange Act of 1934, as amended, or any successor
provision thereto; provided, however, that, for purposes of this definition,


5
    



--------------------------------------------------------------------------------





a Person shall not be deemed to Beneficially Own securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliate until such tendered securities are accepted for purchase or
exchange; (2) “Group” means “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; (3) ”Voting Stock” of any Person
shall mean capital stock of such Person which ordinarily has voting power for
the election of directors (or persons performing similar functions) of such
Person, either at all times or only so long as no senior class of securities has
such voting power by reason of any contingency; (4) “Permitted Holder” shall
mean any of: (i) Steven Tanger, his spouse (or former spouse(s), as applicable),
any of their descendants, siblings or family members or any of their spouses (or
former spouses), or any of their estates (any such persons or estates in his
clause (i), a “Tanger Member”), (ii) any trust primarily for the benefit of any
Tanger Member or Tanger Members, (iii) any entity the majority of the owners of
which are entities under clauses (i) through (ii); (5) ”Continuing Director”
shall mean, as of any date of determination, any member of the Board of
Directors of Parent who (i) is a member of the Board of Directors of Parent on
the date of this Agreement, or (ii) was nominated for election or was elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election; and (6) in calculating any beneficial ownership or
percentage ownership of Voting Stock units of the Parent held by any Permitted
Holder that are exchangeable for Voting Stock shall be deemed to be outstanding
Voting Stock of Parent as if such units had been exchanged for Voting Stock.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.
“continue”, “continuation” and “continued” each refers to the continuation of a
Eurodollar Rate Loan from one Interest Period to another.
“Contractual Obligation” means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” of a Person means (a) any Subsidiary at least 90.0% of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization at least 90.0% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled, but that, in each case, is not a Wholly-Owned
Subsidiary. Except as otherwise specifically noted, each reference to
“Controlled Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.




6
    



--------------------------------------------------------------------------------





“convert”, “conversion” and “converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.02.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2.00%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2.00%) per annum.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit H to be executed and delivered by the Borrower pursuant to
Section 4.01(a)(ii), as the same may be amended, restated or modified from time
to time with the prior written approval of the Administrative Agent.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback in one transaction or in a series
of transactions and whether effected pursuant to a Division or otherwise)


7
    



--------------------------------------------------------------------------------





of any property by any Person (including any sale and leaseback transaction and
any issuance of Equity Interests by a Subsidiary of such Person), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Documentation Agent” means Branch Banking and Trust Company, in its capacity as
Documentation Agent.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” shall mean, as of any Calculation Date, and for the applicable
Calculation Period: (a) Borrower’s and each Wholly-Owned Subsidiary’s earnings
before interest, income taxes, depreciation, and amortization, all determined in
accordance with GAAP consistently applied (excluding extraordinary or
non-recurring gains or losses and excluding earnings attributable to Joint
Ventures or Joint Venture Projects), plus (b) Borrower’s Equity Percentage of
earnings before interest, taxes, depreciation, and amortization for Joint
Ventures and Joint Venture Projects, all determined in accordance with GAAP
consistently applied (excluding extraordinary gains or losses). For; provided,
that, for purposes of this definition.:
(i)    nonrecurring items shall be deemed to include (iA) gains and losses on
sale of any Property or Project, (iiB) gains and losses on early extinguishment
of Indebtedness, (iiiC) non-cash severance and other non-cash restructuring
charges and, (ivD) transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP., and (E) impairment charges;
(ii)    EBITDA shall be adjusted to remove any impact from straight line rent
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 141,; and
(iii)    to the extent EBITDA is, for any Calculation Period, determined on an
annualized basis for a period of less than twelve (12) calendar months, such
determination shall be adjusted to account for any one-time or other lump sum
annual or semi-annual payments (whether for taxes, insurance, or otherwise) made
or not made during such period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


8
    



--------------------------------------------------------------------------------





“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in a given Joint Venture, which shall be calculated as follows:
(a) for calculation of Indebtedness or liabilities, Borrower’s or such
Subsidiary’s nominal capital ownership interest in the applicable Joint Venture
as set forth in such entity’s organizational documents, or, if greater, the
amount or percentage of such items allocated to Borrower or such Subsidiary, or
for which Borrower or such Subsidiary is directly or indirectly responsible,
pursuant to the terms of the applicable joint venture agreement (or similar
governing agreement) or applicable law and (b) for all other purposes, the
greater of (i) Borrower’s or such Subsidiary’s nominal capital ownership
interest in the applicable Joint Venture as set forth in such entity’s
organizational documents, and (ii) Borrower’s or such Subsidiary’s economic
ownership interest in the applicable Joint Venture, reflecting Borrower’s or
such Subsidiary’s share of income and expenses of such Joint Venture.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and


9
    



--------------------------------------------------------------------------------





305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, subject to implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any Eurodollar Rate Loan for
any Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) two Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the Eurodollar
Reserve Percentage. If, for any reason, the rate referred to in the preceding
clause (i) is not so published, then the rate to be used for such clause (i)
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves in the preceding clause (ii) shall
result in a change in the Eurodollar Rate on the date on which such change in
maximum rate becomes effective. Each calculation by the Administrative Agent of
the Eurodollar Rate shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding the foregoing, (x) in no event shall the
Eurodollar Rate (including, without limitation, any Replacement Rate with
respect thereto) be less than zero 0.25% (except in the case of Eurodollar Rate
Loans that the Borrower has identified in accordance with the terms of this
Agreement pursuant to a Notice of Borrowing, Notice of Continuation or Notice of
Conversion, as applicable, as being subject to a Swap Contract between any Loan
Party and any Lender or any Affiliate of a Lender (or any replacement or renewal
thereof) that has been entered into to hedge against fluctuations in interest
rates in respect of such Loans) and (y) unless otherwise specified in any
amendment to this Agreement entered into accordance with Section 3.03(b), in the
event that a Replacement Rate with respect to the Eurodollar Rate is implemented
then all references herein to the Eurodollar Rate shall be deemed references to
such Replacement Rate.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
”Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exempt Subsidiaries” means, as of any date of determination, a collective
reference to:


10
    



--------------------------------------------------------------------------------





(a)    each Subsidiary of any Loan Party that is neither a Wholly-Owned
Subsidiary nor a Controlled Subsidiary;
(b)    each non-Material Subsidiary of any Loan Party;
(c)    each Material Subsidiary of any Loan Party which is (or, promptly
following its release as a Loan Party hereunder pursuant to the terms of Section
6.12(b) hereof, shall be) an obligor with respect to any material secured third
party Indebtedness; and
(d)    each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the
Disposition of, sale or other transfer of such equity interests or assets to a
third party purchaser; and
“Exempt Subsidiary” means any one of such entities.
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of January 9, 2018, by and among the Borrower, the lenders
referenced therein, Bank of America, N.A., as administrative agent and the other
parties thereto, as the same may have been or may hereafter be further amended,
restated, supplemented or otherwise modified from time to time.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FC EBITDA” shall mean, as of any Calculation Date for the preceding Calculation
Period or Annual Period, as applicable: (a) Borrower’s and each Wholly-Owned
Subsidiary’s earnings before interest, income taxes, depreciation, and
amortization, all determined in accordance with GAAP consistently applied
(excluding extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (b) Borrower’s
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses); provided, that, for purposes of this definition:
(i)    nonrecurring items shall be deemed to include (A) gains and losses on
sale of any Property or Project, (B) gains and losses on early extinguishment of
Indebtedness, (C) non-cash severance and other non-cash restructuring charges,
(D) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP and (E) impairment charges;
(ii)    FC EBITDA shall be adjusted to remove any impact from straight line rent
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 141; and
(iii)    to the extent FC EBITDA is, for any Calculation Period, determined on
an annualized basis for a period of less than twelve (12) calendar months, such
determination shall be adjusted to account for any one-time or other lump sum
annual or semi-annual payments (whether for taxes, insurance, or otherwise) made
or not made during such period.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so


11
    



--------------------------------------------------------------------------------





published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent. If the Federal Funds
Rate, as provided above, would be less than zero (0), the Federal Funds Rate
shall be deemed to be zero (0).
“Fee Letter” means (a) that certain fee letter dated as of October 1, 2018, by
and among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, and (b)
each other respective fee letter by and among the Borrower, each other
respective Lead Arranger and the other parties thereto.
“First Amendment” that certain First Amendment to Second Amended and Restated
Term Loan Agreement, dated as of June 11, 2020, by and among the Borrower, the
Guarantor, the Administrative Agent and certain other financial institutions
party thereto.
“Fixed Charge Coverage Ratio” means, for any Calculation Date, the ratio of (a)
FC EBITDA for the Annual Period ending on such Calculation Date to (b) Fixed
Charges for the Annual Period ending on such Calculation Date.
“Fixed Charges” shall mean, as of any Calculation Date, an amount equal to
(a) all principal and interest payments due on all obligations of the Borrower
and its Wholly-Owned Subsidiaries for the most recently-ended Annual Period,
exclusive of balloon maturity payments, plus (b) Borrower’s Equity Percentage of
the sum of all principal and interest payments due on all loan obligations of
any Joint Venture or otherwise attributable to any Joint Venture Project for
such Annual Period, exclusive of balloon maturity payments, plus (c) all
Preferred Dividends, if any, payable with respect to such Annual Period, plus
(d) a capital expenditure allowance of $0.15 times gross leasable area of owned
Projects plus a capital expenditure allowance of $0.15 times gross leasable area
of Joint Venture Projects multiplied by the Borrower’s Equity Percentage of such
Joint Venture Projects (excluding Projects Under Development and New
Developments).
“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and (b)
all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


12
    



--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, as of any date of determination, the Parent
and each Subsidiary Guarantor, in each case to the extent such Person has not
been released from its obligations under the Guaranty pursuant to the terms of
the Guaranty and this Agreement. As of the date of this Agreement, the only
Guarantor is the Parent.
“Guaranty” means the Second Amended and Restated Continuing Guaranty dated as of
the date hereof made by the Parent and each Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit B, as
the same may be amended, restated, supplemented or otherwise modified from time
to time, and as joined from time to time by such Persons that become, following
the date hereof, a Guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means all obligations, contingent and otherwise in respect of (a)
all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower’s Unconsolidated Affiliates.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest


13
    



--------------------------------------------------------------------------------





Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1) week or one (1), two
(2), three (3), six (6) months or, to the extent available from each of the
Lenders, twelve (12) months thereafter (or such other period as may be consented
to by all Lenders), as selected by the Borrower in its loan notice (and subject
to the terms set forth below); provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a one (1) week
duration) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date; and
(d)    a period of twelve (12) months shall be deemed, as used in connection
with the term “Interest Period”, to be equal to 364 days and any period in
excess of six (6) months shall only be available to the Borrower to the extent
available from and consented to by each Lender.
“Internal Control Event” means fraud that involves senior management of the
Parent or the Borrower who have control over financial reporting, as described
in the Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” shall mean any Person in which the Borrower owns, directly or
indirectly, an Equity Interest, but that is not a Wholly-Owned Subsidiary of the
Borrower.
“Joint Venture Projects” shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%; provided,
that, to the extent either (1) (a) a Consolidated Party, as the buyer of any
Project has provided financing in lieu of direct payment of some portion of the
purchase price for such Project which allows the seller of such Project to
retain a minority ownership interest therein (for such purpose only, an interest
that is (i) less than fifteen percent (15%) of the aggregate ownership interest
and (ii) is neither a managing member nor a general partner interest); (b) such
Consolidated Party has obtained a security interest in the equity interests
related to such Project securing the repayment of such financing and providing
that such equity interests are, if such financing is not repaid at or prior to
its maturity, to be transferred to such Consolidated Party upon the exercise of
Borrower’s remedies thereunder; (c) debt service payments related to such
financing are matched to the expected distributions under the joint venture
agreement related to the applicable Project; and (d) such Consolidated Party
obtains control over the Project immediately upon the acquisition thereof or (2)
(a) the seller of such Project is to retain a nominal ownership interest therein
(for such purpose only, an interest that is (i) less than three percent (3%) of
the aggregate


14
    



--------------------------------------------------------------------------------





ownership interest, (ii) less than three percent (3%) of the economic interests
and distribution rights related to the Project and (iii) is neither a managing
member nor a general partner interest) and (b) such Consolidated Party obtains
control over the Project immediately upon the acquisition thereof; any such
Project shall be deemed, for purposes of this Agreement, to be 100% owned by the
Borrower and shall not be included as a Joint Venture Project; provided,
further, that to the extent a Joint Venture Project is treated as wholly-owned
pursuant to item 2 above, the income attributable to, value of and
Indebtedness/liabilities related to such project, for purposes of calculating
the financial covenants contained herein, shall include only the Borrower’s
Equity Percentage of the income, value and/or Indebtedness/liabilities (as
applicable) of such Joint Venture Project.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices in the continental United States as a Lender may from time to
time notify the Borrower and the Administrative Agent which office may include
any Affiliate of such Lender or any domestic branch of such Lender or such
Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
“Leverage Adjustment” means (a) as of any date commencing with the Leverage
Adjustment Date for the fiscal quarter ending September 30, 2020 through and
including the Leverage Adjustment Date for the fiscal quarter ending June 30,
2021 that the Total Leverage Ratio as of the most recent fiscal quarter-end
Calculation Date for which a Leverage Adjustment Date has occurred on or prior
to such date is equal to or greater than 60.0%, fifty (50) basis points per
annum (it being understood that the applicability of any Leverage Adjustment
will be determined anew on each Leverage Adjustment Date within such period);
and (b) for all other dates during the term of this Agreement (including, for
avoidance of doubt, any date after the Leverage Adjustment Date for the fiscal
quarter ending June 30, 2021 (expected to be on or around mid-August 2021)),
zero (0) basis points per annum.
“Leverage Adjustment Date” means, with respect to the end of any fiscal quarter,
the first Business Day immediately following the earlier of (a) the receipt by
the Administrative Agent of a Compliance Certificate delivered in accordance
with Section 6.02(b)(i) for such fiscal quarter reflecting that the Total
Leverage Ratio has changed in a manner that causes a change in the Leverage
Adjustment; and (b) if the Borrower has not delivered the Compliance Certificate
for such fiscal quarter-end as required by such Section in a timely manner but
the Administrative Agent becomes aware that the Leverage Adjustment has changed
(such determination to be made in the reasonable discretion of the
Administrative Agent), the date the Administrative Agent becomes aware that the
Leverage Adjustment has changed.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means a Loan made pursuant to Section 2.01 or any Loan made pursuant to
Section 2.12.
“Loan Documents” means this Agreement, each Note, the Guaranty, the First
Amendment, and any other documents, instruments or agreements executed and
delivered by the Borrower and/or any Guarantor related to the foregoing.
“Loan Parties” means, collectively, the Borrower and each Guarantor.


15
    



--------------------------------------------------------------------------------





“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means any acquisition or series of acquisitions taking
place pursuant to a single purchase agreement or purchase agreements executed
concurrently with one or more third parties over a period not in excess of sixty
(60) days by the Borrower and/or any Person constituting part of the
consolidated group included in the determination of the components of Total
Liabilities or Total Adjusted Asset Value whereby the Borrower and/or such
Person(s) acquire assets with a fair market value of at least ten percent (10%)
of Total Adjusted Asset Value, as determined immediately prior to such
acquisition(s).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Consolidated Parties (including
without limitation, the Borrower), taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Subsidiary” means, as of any date of determination, any Wholly-Owned
Subsidiary or Controlled Subsidiary of a Loan Party that holds assets
contributing an amount equal to or greater than one quarter of one percent
(0.25%) of the calculation of Total Adjusted Asset Value.
“Maturity Date” means April 22, 2024.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which (a)
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person or (b) requires the grant of any security for such obligation if security
is given for some other obligation; provided, however, that an agreement that
conditions a Person’s ability to borrow money or continue to borrow money upon
the maintenance of one or more specified ratios and that does not generally
prohibit the encumbrance of such Person’s assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge.
“New Development” shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).


16
    



--------------------------------------------------------------------------------





“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit C
to this Agreement.
“Notice of Borrowing” means a notice substantially in the form of Exhibit I
hereto delivered to the Administrative Agent evidencing the Borrower’s request
for the borrowing of the Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.02 evidencing the Borrower’s request
for the continuation of Eurodollar Rate Loans.


“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrower’s request for the
conversion of Loans from one Type to another Type.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The term “Obligations” shall not include any obligations in
respect of any Swap Contract between any Loan Party and any Lender or any
Affiliate of a Lender.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” means that certain Term Loan Agreement dated as of
February 24, 2012 among Borrower, Administrative Agent and the Lenders party
thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except


17
    



--------------------------------------------------------------------------------





any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Parent” means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.
“Projects” shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.
“Projects Under Development” means, as of any Calculation Date, any Project
under development by the Borrower, any Wholly-Owned Subsidiary of the Borrower
or any Joint Venture (a) classified as construction in progress on the
Borrower’s quarterly financial statements or the financial statements of such
Joint Venture; or (b) as to which a certificate of occupancy has not been
issued; or (c) as to which a minimum of 70% of total gross leasable area has not
been leased and occupied by paying tenants.


18
    



--------------------------------------------------------------------------------





“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any of the Consolidated Parties; and “Property” means any one of them.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.
“Replaced Credit Agreement” means that certain Amended and Restated Term Loan
Agreement dated as of October 29, 2015 among Borrower, Administrative Agent and
the lenders party thereto, as the same may have been, prior to the date of this
Agreement, amended, restated, supplemented, extended or otherwise modified.
“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate in excess of 50.0% of the Total Outstandings; provided, however,
that to the extent the Lenders are voting on any change, amendment,
modification, supplement or waiver with respect to (i) the provisions of any of
the financial covenants set forth in Section 7.11 hereof, (ii) the definition of
the term “Change of Control” set forth in this Section 1.01 or (iii) Section
8.01(k) hereof, the term “Required Lenders” shall mean Lenders holding in the
aggregate at least sixty-six and two-thirds percent (66‑2/3%) of the Total
Outstandings; provided, further that, for any “Required Lender” determination,
(a) the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders and (b) at all times when two (2) or more Lenders, excluding Defaulting
Lenders, are party to this Agreement, the term “Required Lenders” shall in no
event mean less than two (2) Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant secretary of a Loan Party, or any other individual who may from time
to time be authorized by the Board of Directors of the Borrower to serve as a
“Responsible Officer” for the purposes hereof and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or


19
    



--------------------------------------------------------------------------------





pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.
“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including Persons that
are a target of Sanctions due to their ownership or control by any Sanctioned
Persons.
“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender in each
case applicable to activities of the Parent, the Borrower or any of their
respective Subsidiaries or Affiliates.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower (including, as provided in the last
sentence of the definition of the term “Indebtedness,” the Indebtedness of the
Borrower’s consolidated affiliates) secured by any encumbrance or by any
security interest, lien, privilege, or charge (other than liens for real estate
taxes that are not yet due and payable) on any real or personal property, plus
(b) Borrower’s Equity Percentage of any Indebtedness of any Joint Venture
Projects or any Joint Ventures secured by any encumbrance or by any security
interest, lien, privilege, or charge (other than liens for real estate taxes
that are not yet due and payable) on any real or personal property.
“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated


20
    



--------------------------------------------------------------------------------





and unconsolidated subsidiaries) such that the aggregate basis of such interests
is calculated on the basis of lower of cost or market value.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, as of any date of determination, each Wholly-Owned
Subsidiary or Controlled Subsidiary of the Borrower (or any Person already
qualified as a Loan Party) that: (a) is not an Exempt Subsidiary, and (b) has
incurred, guaranteed, or become liable for (or has agreed to incur, guarantee,
or otherwise become liable for) any unsecured obligations (other than with
respect to the Loan Documents, ordinary course trade payables, or debt
constituting liability under or with respect to any guaranties of standard
non-recourse carve-out obligations) in excess of $5,000,000.00.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means a collective reference to SunTrustTruist Bank, PNC
Bank, National Association and Regions Bank, in their capacities as
Co-Syndication Agents and any successor syndication agent with respect to any or
all of them.
“TAUI Netting Adjustment” means, as of any Calculation Date, an amount equal to
the lesser of (a) the aggregate amount of Total Unsecured Indebtedness
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date; and (b) (i) the
aggregate amount of all unrestricted cash and Cash Equivalents held by the
Consolidated Parties (excluding any tenant deposits) on such date to the extent
available for the repayment of Total Unsecured Indebtedness of the type
described in clause (a) above, less (ii) $30,000,000.00; provided, however, that
if the amount determined pursuant to this clause (b) would otherwise


21
    



--------------------------------------------------------------------------------





be less than zero (0), the amount determined pursuant to this clause (b) shall
be deemed to be zero (0) for purposes hereof.
“TAV EBITDA” shall mean, as of any Calculation Date, Adjusted EBITDA directly
attributable to all Properties and Projects for the Calculation Period
applicable thereto.
“TL Netting Adjustment” means, as of any Calculation Date, an amount equal to
the lesser of (a) the aggregate amount of Total Liabilities outstanding on such
date that by its terms is scheduled to mature on or before the date that is
twenty-four (24) months following such date; and (b) (i) the aggregate amount of
all unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits) on such date to the extent available for the
repayment of Total Liabilities of the type described in clause (a) above, less
(ii) $30,000,000.00; provided, however, that if the amount determined pursuant
to this clause (b) would otherwise be less than zero (0), the amount determined
pursuant to this clause (b) shall be deemed to be zero (0) for purposes hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means (a) with respect to judgment defaults or ERISA matters,
$50,000; (b) with respect to Indebtedness which is non-recourse to a Person
(except for customary recourse “carve-outs”), such Indebtedness which is
outstanding in a principal amount of at least $50,000,000 individually or when
aggregated with all such Indebtedness; and (c) with respect to any other
Indebtedness of such Person, such Indebtedness which is outstanding in a
principal amount of at least $25,000,000 individually or when aggregated with
all such Indebtedness. For clarification purposes, no Indebtedness and no
Guarantee shall be attributed to any Person hereunder (for purposes of
determination of the Threshold Amount of Indebtedness of a Person, including
whether such Indebtedness is recourse or non-recourse to such Person) unless
such Person is the borrower, guarantor or primary obligor thereof and, if a
guarantor, such Indebtedness or Guarantee, as applicable, shall be deemed to be
in the amount of such guaranty (and shall exclude any and all guaranties that
are not in liquidated amounts, including debt constituting liability under or
with respect to any guaranties of standard non-recourse carve-out obligations).
“Total Adjusted Asset Value” shall mean, as of any Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits); plus
(ii)    the cost value of all undeveloped holdings (raw land or land which is
not otherwise an operating property other than any properties determined to be
Projects Under Development) held by the Consolidated Parties determined in
accordance with GAAP; plus
(iii)    the value of the Consolidated Parties’ Securities Holdings; plus
(iv)    the value of all Mortgages held by the Consolidated Parties; plus
(v)    cost value of Projects Under Development (including only costs incurred
as of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus
(vi)    cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus


22
    



--------------------------------------------------------------------------------





(vii)    Borrower’s Equity Percentage of the cost value of Joint Venture
Projects which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date); plus
(b)    an amount equal to
(i)    (A) an amount equal to the TAV EBITDA for the most recently ended Annual
PeriodCalculation Period applicable to such Calculation Date (as adjusted by the
Borrower (1) to take into account the TAV EBITDA of any dispositions during such
Annual Calculation Period of Projects and (2) to deduct TAV EBITDA derived from
Projects Under Development or New Developments, each of which adjustments must
be approved by Administrative Agent in its reasonable discretion), minus (B) the
sum of (1) a capital expenditure allowance of $0.15 times owned gross leasable
area of projects wholly owned by the Borrower or any Wholly-Owned Subsidiary
thereof, plus (2) a capital expenditure allowance of $0.15 times gross leasable
area of Joint Venture Projects multiplied by the Borrower’s Equity Percentage of
such Joint Venture Projects (excluding Projects Under Development and New
Developments); divided by


(ii)    .0650


provided, that for purposes of calculating Total Adjusted Asset Value:
(I)     the total amount attributable to item (a)(ii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(ii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;
(II)    the total amount attributable to item (a)(iii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(iii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;
(III)    the total amount attributable to item (a)(v) above shall be limited to
twenty-five percent (25%) of Total Adjusted Asset Value and, to the extent the
amount attributable to item (a)(v) above exceeds such threshold, such amount
shall be reduced, in the overall calculation of Total Adjusted Asset Value, such
that it equals twenty-five percent (25%) of the Total Adjusted Asset Value; and
(IV)    in addition to the restrictions set forth in items (I), (II), and (III)
above, the total amount attributable to assets or TAV EBITDA generated by or
attributable to items (I), (II), and (III) above, together with TAV EBITDA
generated by or attributable to Joint Venture Projects and/or Joint Ventures and
TAV EBITDA generated attributable to item (a)(iv) above shall, in the aggregate,
be limited to thirty-five percent (35%) of Total Adjusted Asset Value and, to
the extent the amount attributable to such assets exceeds such threshold, such
amount shall be reduced, in the overall calculation of Total Adjusted Asset
Value, such that it equals thirty-five percent (35%) of the Total Adjusted Asset
Value.
“Total Adjusted Unsecured Indebtedness” means, as of any Calculation Date, an
amount equal to Total Unsecured Indebtedness as of such date, less an amount
equal to the TAUI Netting Adjustment.
“Total Leverage Ratio” means, as of any Calculation Date, the ratio of (a) Total
Liabilities to (b) an amount equal to Total Adjusted Asset Value, less the TL
Netting Adjustment used in determining Total Liabilities for such Calculation
Date.
“Total Liabilities” shall mean, as of any Calculation Date, (a) the sum of
(ai) all liabilities of the Borrower and its Wholly-Owned Subsidiaries, as
calculated in accordance with GAAP (including, in any case and without
limitation, deferred taxes), less (iA) intercompany items, and (iiB) liabilities
attributable to Joint Venture Projects or Joint Ventures, plus (bii) Borrower’s
Equity Percentage of Total Liabilities attributable to Joint Venture Projects or
Joint


23
    



--------------------------------------------------------------------------------





Ventures, less (b) the TL Netting Adjustment applicable thereto. Without
duplication, Total Liabilities shall (subject to the TL Netting Adjustment)
include all guarantees (other than debt constituting liability under or with
respect to any guaranties of standard non-recourse carve-out obligations),
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including the obligations to reimburse the
issuer in respect of any letters of credit.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Total Unencumbered Leverage Ratio” means, as of any Calculation Date, the ratio
of (a) Total Adjusted Unsecured Indebtedness to (b) an amount equal to Adjusted
Unencumbered Asset Value, less the TAUI Netting Adjustment used in determining
Total Adjusted Unsecured Indebtedness for such Calculation Date.
“Total Unsecured Indebtedness” shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower and its Wholly-Owned
Subsidiaries, plus (b) without duplication Borrower’s Equity Percentage of any
unsecured Indebtedness of any Joint Venture and/or Joint Venture Projects as of
such Calculation Date, other than trade indebtedness incurred in the ordinary
course of business; provided, that all Indebtedness which is secured by a pledge
of equity interests only shall be deemed to be unsecured indebtedness.
“Type” means with respect to a Loan (or any portion thereof), its character as a
Base Rate Loan or a Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.
“Unencumbered Assets” shall mean real property that is wholly-owned by the
Borrower, a Wholly-Owned Subsidiary, or a Controlled Subsidiary that is not
subject to a mortgage lien or to any agreement with any other lender that
prohibits the creation of a Lien on that specific property.
“Unencumbered EBITDA” shall mean, as of any Calculation Date, Adjusted EBITDA
directly attributable to Unencumbered Assets for the Calculation Period
applicable thereto.


“Unencumbered FC EBITDA” shall mean, as of any Calculation Date, FC EBITDA
directly attributable to Unencumbered Assets (including general and
administrative expenses apportioned on a gross leaseable area basis to such
Unencumbered Assets) for the Calculation Period applicable to such Calculation
Date.


“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).




24
    



--------------------------------------------------------------------------------





“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


25
    



--------------------------------------------------------------------------------





(d)    All references herein to the “knowledge” of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the date of this Agreement subject to the
provisions of this Section 1.03, from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
(c)    Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing general requirements of this Section 1.03 or
otherwise set forth in this Agreement, all real estate transactions shall, for
the duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB
ASC 66).
(d)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(e)    Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


26
    



--------------------------------------------------------------------------------






1.06    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.

1.07    Applicable Rate Redeterminations. Notwithstanding anything contained
herein to the contrary, in the event that any financial statement or Compliance
Certificate delivered hereunder is, as a result of any restatement or adjustment
to the financial information delivered in connection herewith or otherwise,
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate based
upon the provisions set forth in the definition of such term contained herein
(the “Accurate Applicable Rate”) for any period that such financial statement or
Compliance Certificate covered, then: (i) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, together with a notification
that such corrected information should result in a retroactive adjustment to the
Applicable Rate, (ii) the Applicable Rate shall be adjusted such that after
giving effect to the corrected financial statement or Compliance Certificate, as
the case may be, the Applicable Rate shall be reset to the Accurate Applicable
Rate based upon the provisions set forth above in such definition for such
period, and (iii) the Borrower shall promptly, upon demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender) pay to the Administrative Agent, for the account of the Lenders or
other parties entitled thereto (as applicable), the accrued additional interest
or other amounts owing as a result of such Accurate Applicable Rate for such
period. This Section 1.07 shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under Section 2.04, Article VIII, or any
other provision hereof.  Each Borrower’s obligations under this Section 1.07
shall survive the termination of the Loans and the repayment of all other
Obligations hereunder.

ARTICLE II
TERM LOAN FACILITY

2.01    Loans.
(a)    Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date, each Lender party to this Agreement severally
and not jointly agrees to make a Loan to the Borrower in the aggregate principal
amount equal to the amount of such Lender’s Commitment as provided in Schedule
2.01 hereto. Upon each such Lender’s funding of its Loan, such Lender’s
Commitment shall terminate.
(b)    Funding of Loans. Promptly after receipt of the Notice of Borrowing under
the immediately following Section 2.02, the Administrative Agent shall notify
each Lender of the proposed borrowing. Each such Lender shall deposit an amount
equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, not later than 10:00 a.m. Eastern time on the Closing Date.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in the Disbursement Instruction Agreement, not later
than 10:00 a.m. Eastern time on the Closing Date, the proceeds of such amounts
received by the Administrative Agent.
(c)    Existing Loans. Certain of the Lenders (the “Existing Term Loan Lenders”)
made Loans denominated in Dollars to the Borrower under the Original Credit
Agreement and the Replaced Credit Agreement. The Borrower hereby agrees and
acknowledges that as of the Closing Date, the outstanding principal balance of
the Loans is set forth on Schedule 2.01 and shall for all purposes hereunder
constitute and be referred to as Loans hereunder, without constituting a
novation, but in all cases subject to the terms and conditions applicable to
Loans hereunder. Once repaid, the principal amount of a Loan may not be
reborrowed.
(d)    Reallocations of Existing Loans. Simultaneously with the Closing Date,
(i) the outstanding amount of all Loans (as defined in the Replaced Credit
Agreement) previously made to the Borrower shall be reallocated among the
Lenders determined in accordance with the amount of each Lender’s outstanding
principal balance of Loans set forth on Schedule 2.01, and in order to effect
such reallocations, the requisite assignments shall be deemed to be made


27
    



--------------------------------------------------------------------------------





in amounts from each Existing Term Loan Lender to each Lender, with the same
force and effect as if such assignments were evidenced by the applicable
Assignment and Assumptions (as defined in the Replaced Credit Agreement) under
the Replaced Credit Agreement and without the payment of any related assignment
fee, and no other documents or instruments shall be, or shall be required to be,
executed in connection with such assignments (all of which are hereby waived)
and (ii) each assignee Lender shall make full cash settlement with each
corresponding assignor Existing Term Loan Lender, through the Administrative
Agent, as the Administrative Agent may direct (after giving effect to any
netting effected by the Administrative Agent) with respect to such reallocations
and assignments.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    The making of the Loans on the Closing Date, each other Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the requested date of the Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Notice of Borrowing, Notice of Conversion, or
Notice of Continuation, as applicable, appropriately completed and signed by a
Responsible Officer of the Borrower. The making of, conversion to or
continuation of Eurodollar Rate Loans shall be in the principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. The making of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Notice of Borrowing shall
specify the aggregate principal amount of Loans to be borrowed, the date such
Loans are to be borrowed (which must be a Business Day), the Type of the Loans,
the initial Interest Period for such Loans (if such Loans are to be Eurodollar
Rate Loans) and the amount of such Eurodollar Rate Loans, if any, that the
Borrower has elected to have subject to a Swap Contract between any Loan Party
and any Lender or any Affiliate of a Lender that provides a hedge against
interest rate risks and the Swap Contract to which such amount is subject. Each
Notice of Conversion and Notice of Continuation (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type of Loans to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto
and (vi) the amount of such Eurodollar Rate Loans, if any, that the Borrower has
elected to have subject to a Swap Contract between any Loan Party and any Lender
or any Affiliate of a Lender that provides a hedge against interest rate risks
and the Swap Contract to which such amount is subject. If the Borrower fails to
specify a Type of Loan in a Notice of Conversion or Notice of Continuation or if
the Borrower fails to give a timely Notice of Continuation, then the applicable
Loans shall be continued as the same Type of Loan, each having the same Interest
Period as the Loans that are the subject of such continuation (e.g., a one-month
Eurodollar Rate Loan shall continue as a one-month Eurodollar Rate Loan),
subject to the limitations of clause (iii) of the definition of the term
“Interest Period”. If the Borrower requests a conversion to or continuation of
Eurodollar Rate Loans in any such notice, but fails to specify an Interest
Period, it will be deemed to have requested an Interest Period of one month.
(b)    [Reserved]
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, if so required by the
Required Lenders, no Loans may be converted to or continued as Eurodollar Rate
Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.
(e)    After giving effect to the Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Eurodollar
Rate Loans.


28
    



--------------------------------------------------------------------------------





(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    Prepayments.
(a)    Generally. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) two (2) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; and (ii) any prepayment of Eurodollar Rate Loans
and Base Rate Loans shall be in the minimum principal amount of $100,000 or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05, if any. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.


(b)    [Reserved.]



2.04    Repayment of Loans.
(a)    Generally. The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of the Loans outstanding on such date and shall
cause all other Obligations to be Fully Satisfied on the Maturity Date.
(b)    Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
paid in full.

2.05    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid within five (5)
days after the date when due (other than on the Maturity Date, as to which such
five (5) day period shall not apply), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply), whether at stated maturity, by acceleration or otherwise, then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


29
    



--------------------------------------------------------------------------------





(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.06    Fees. The Borrower shall pay to the Administrative Agent, the Arrangers
and/or Lenders such fees as shall have been separately agreed upon in writing
pursuant to the Fee Letters in the amounts and at the times so specified. Such
fees shall be fully earned when paid, shall not be refundable for any reason
whatsoever and shall be payable in Dollars unless otherwise specified.



2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.08    Evidence of Debt.
(a)    The Loan made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    [Reserved]

2.09    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m.


30
    



--------------------------------------------------------------------------------





shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (%3)     Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of the Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of the Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make its Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.


31
    



--------------------------------------------------------------------------------






2.10    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Loan resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loan and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11    Funds Transfer Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

2.12    Additional Loans. The Borrower shall have the right at any time and from
time to time during the period beginning on the Closing Date to request
additional Loans by providing written notice to the Administrative Agent;
provided, however, that after giving effect to any such increases the aggregate
amount of the Loans shall not exceed $500,000,000. Each such increase in the
Loans must be an aggregate minimum amount of $15,000,000 and integral multiples
of $10,000,000 in excess thereof (or such lesser amounts as may be agreed to by
the Administrative Agent and the Borrower). The Administrative Agent shall
promptly notify each Lender upon receipt of any such notice from the Borrower.
Each Lender shall notify the Administrative Agent within 5 Business Days after
receipt of the Administrative Agent’s notice whether such Lender wishes to
provide an additional Loan and if so, the maximum principal amount of the Loan
such Lender is willing to provide. If a Lender fails to deliver any such notice
to the Administrative Agent within such time period, then such Lender shall be
deemed to have declined to provide an additional Loan. If the aggregate
principal amount of the additional Loans the Lenders are willing to provide is
less than the aggregate principal amount of additional Loans requested by the
Borrower, then the Administrative Agent, in consultation with the Borrower, may
approach other banks, financial institutions and other institutional lenders
regarding providing additional Loans. The Administrative Agent, in consultation
with the Borrower, shall manage all aspects of the syndication of such increase
in the Loans, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Loans among such existing Lenders and/or other banks, financial institutions
and other institutional lenders. No Lender shall be obligated in any way
whatsoever to increase the principal amount of its Loan or provide a new Loan,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee. Effecting the increase of
the Loans under this Section is subject to the following conditions precedent:
(x) no Default shall be in existence on the effective date of such increase,
(y) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, to the extent
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the effective date of such increase except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, to the extent
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of this Section, the representations
and


32
    



--------------------------------------------------------------------------------





warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (z) the Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by a Responsible Officer of (A) all corporate and other
necessary action taken by the Borrower to authorize such increase and (B) all
corporate and other necessary action taken by each Guarantor authorizing the
guaranty of such increase; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent (it being
acknowledged that an opinion in substantially the same form as the opinion
delivered on the Closing Date shall be sufficient to satisfy this condition),
and (iii) new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the principal amount of their Loans (in which event, the applicable
existing Lender(s) shall return the applicable existing Note(s) to the Borrower,
marked “cancelled” or “superseded”), in the principal amount of such Lender’s
aggregate Loan at the time of the effectiveness of the applicable increase in
the aggregate principal amount of the Loans. In connection with any increase in
the aggregate principal amount of the Loans pursuant to this Section, any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.

2.13    Reserved.

2.14    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.01 or, with respect to additional Loans made
after the Closing Date, Section 2.12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective


33
    



--------------------------------------------------------------------------------





date specified in such notice and subject to any conditions set forth therein,
that Lender will take such actions as the Administrative Agent may determine to
be necessary, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that subject to Section 10.22 and
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iv)    Notwithstanding the provisions of subsection (i), (ii), and (iii) above,
(x) Borrower shall not be required to increase any such amounts payable to
Administrative Agent or any Lender, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person’s
failure to comply with the requirements of this Agreement, including without
limitation, Section 3.06 or (2) that are United States withholding taxes imposed
on amounts payable to such Person that are Excluded Taxes; and (y) Borrower
shall not be required to compensate Administrative Agent or any Lender pursuant
to this


34
    



--------------------------------------------------------------------------------





Section for any additional sums payable under this Section, including
Indemnified Taxes or Other Taxes, incurred more than 180 days prior to the date
that Administrative Agent or such Lender, as the case may be, notifies Borrower
of the Change in Law or other event giving rise to such additional sums and of
Administrative Agent’s or such Lender’s intention to claim compensation
therefor.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation. For purposes of determining
withholding Taxes imposed under the Foreign Account Tax Compliance Act (FATCA),
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a "grandfathered obligation" within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i). In addition:


35
    



--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each


36
    



--------------------------------------------------------------------------------





beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(v)    The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Borrower.


37
    



--------------------------------------------------------------------------------





(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any Loan
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
interbank London market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Loan or to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03    Inability to Determine Rates.
(a)    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.03(b) below, if the Administrative
Agent reasonably determines, or the Administrative Agent is advised by the
Required Lenders, that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof or otherwise
that (i) Dollar deposits are not being offered to banks in the London interbank


38
    



--------------------------------------------------------------------------------





Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Required Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans and Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, such revocation not to be unreasonably withheld or delayed. Upon receipt
of such notice, the Borrower may revoke any pending request for the Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for the Borrowing
of Loans that are Base Rate Loans (with the Base Rate determined other than by
reference to the Eurodollar Rate) in the amount specified therein.
(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.03(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 3.03(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.03(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 10.01), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved by
the Administrative Agent in connection with this clause (b), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);


39
    



--------------------------------------------------------------------------------





(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall, without duplication,
pay to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the funding of
the Eurodollar Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice. Each Lender hereby certifies,
as to itself only, that as of the date of this Agreement, no such reserves are
required to be paid by Borrower.


40
    



--------------------------------------------------------------------------------






3.05    Compensation for Losses. Upon demand of the Administrative Agent from
time to time, the Borrower shall promptly pay to the Administrative Agent, for
the account of each Lender, such amount or amounts as the Administrative Agent
shall determine in its sole discretion to be sufficient to compensate such
Lenders, and hold such Lenders harmless from, any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make its Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.



3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office Each Lender may make any Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment to the extent such designation or assignment is
applicable to it.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Loan Parties’, Administrative Agent’s, and Lenders’
obligations under this Article III shall survive repayment of all Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS


41
    



--------------------------------------------------------------------------------






4.01    Conditions of Effectiveness. The effectiveness of the amendment and
restatement of the Replaced Credit Agreement by this Agreement is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    fully executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
(ii)    a Disbursement Instruction Agreement effective as of the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(v)    a favorable opinion of counsel to the Borrower (on behalf of each of the
Loan Parties), addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all applicable consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of the Parent certifying
(A) that each Consolidated Party is in compliance in all material respects with
all existing contractual financial obligations, (B) all governmental,
shareholder and third party consents and approvals necessary for the Loan
Parties to enter into the Loan Documents and fully perform thereunder, if any,
have been obtained, (C) immediately after giving effect to this Agreement, the
other Loan Documents and all the transactions contemplated therein to occur on
such date, (1) each of the Loan Parties is solvent, (2) no Default or Event of
Default exists, (3) all representations and warranties contained herein and in
the other Loan Documents are true and correct in all material respects (or, to
the extent qualified by materiality or Material Adverse Effect, in all respects)
except (x) to the extent that such representations and warranties specifically
refer to an earlier date, in which case such representations were true and
correct as of such earlier date, and (y) for purposes of the representations and
warranties set forth in Section 5.13, to the extent of changes resulting from
transactions and other events contemplated or not prohibited by this Agreement
or the other Loan Documents and changes occurring in the ordinary course of
Borrower’s business, and (4) the Loan Parties are in compliance with each of the
financial covenants set forth in Section 7.11 (and including detailed
calculations of each such financial covenant); (D) that, to such Responsible
Officer’s knowledge, there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(E) the current Debt Ratings;


42
    



--------------------------------------------------------------------------------





(viii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
(ix)    such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.
(b)    There shall not have occurred a material adverse change since December
31, 2017, in the operations, business, properties, liabilities (actual or
contingent), or financial condition of the Borrower and the other Consolidated
Parties taken as a whole, as reasonably determined by the Administrative Agent.
(c)    There shall not exist any action, suit, investigation, or proceeding
pending or threatened, in any court or before any arbitrator or governmental
authority that could have a Material Adverse Effect, as reasonably determined by
the Administrative Agent.
(d)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(e)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(f)    The Borrower and each other Loan Party shall have provided all
information reasonably requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and Anti-Money Laundering
Laws, including without limitation, the Patriot Act.
(g)    Each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Administrative Agent, and any Lender requesting the same, one
Beneficial Ownership Certification in relation to each such Loan Party or such
Subsidiary, in each case, at least five (5) Business Days prior to the Closing
Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business (except, in the case of any Loan Party other than the Borrower,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect) and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.


43
    



--------------------------------------------------------------------------------






5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case, to the extent that the same could
not reasonably be expected to (y) result in such Loan Party’s obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (z) have a Material Adverse
Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except, in
each case, to the extent that failure to obtain or file the same, as applicable,
could not reasonably be expected to (a) result in any Loan Party’s obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (b) have a Material Adverse
Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (b) the application of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Parent and its
Subsidiaries dated June 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).


44
    



--------------------------------------------------------------------------------






5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens not prohibited by Section 7.01.

5.09    Environmental Compliance. Except as set forth on Schedule 5.09, no Loan
Party (a) has received any notice or other communication or otherwise learned of
any Environmental Liability which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non-compliance with or violation of the requirements of any
Environmental Law by any Loan Party, or any permit issued under any
Environmental Law to any Loan Party; or (ii) the Release or threatened Release
of any Hazardous Materials into the environment; or (b) to its knowledge, has
threatened or actual liability in connection with the Release or threatened
Release of any Hazardous Materials into the environment which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
none of the Loan Parties has received any Environmental Complaint.

5.10    Insurance. The properties of the Borrower and each of its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed
special tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material


45
    



--------------------------------------------------------------------------------





Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(e)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit, or the Commitments.

5.13    Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a complete
and accurate list of all Subsidiaries and Joint Ventures/Unconsolidated
Affiliates of the Borrower as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms, jurisdictions of organization, respective equity owners and
respective equity ownership interests, thereof. The Equity Interests owned by
Borrower in each Subsidiary and each Joint Venture/Unconsolidated Affiliate are
validly issued, fully paid and non-assessable and are owned by Borrower free and
clear of all Liens, except to the extent that the failure or non-compliance of
the same would not have a Material Adverse Effect.

5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure.
(a)    To Borrower’s knowledge, the Borrower has disclosed or made available to
the Administrative Agent all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries are subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. To Borrower’s
knowledge, no report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains on the date furnished any material
misstatement of material fact or omits on the date furnished to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made,


46
    



--------------------------------------------------------------------------------





not misleading; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions that Borrower believed to be reasonable at the time.
(b)    As of the Closing Date, if applicable, the information included in each
Beneficial Ownership Certification is true and correct in all respects.

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Borrower and each
Guarantor existing as of the date hereof is set forth on Schedule 10.02.

5.18    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for and material to the operation of their respective
businesses, without conflict with the rights of any other Person, except for
such conflicts that could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary of any of them,
and that is material to Borrower and its Subsidiaries, taken as a whole,
infringes upon any rights held by any other Person, except for such conflicts
that could reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (1) the Parent, Borrower, any other Loan Party or any other
Subsidiary, any of their respective directors, officers, or, to the knowledge of
the Parent, Borrower, such other Loan Party or such other Subsidiary, any of
their respective employees or Affiliates, or (2) to the knowledge of the Parent
or Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Agreement, (A)
is a Sanctioned Person or currently the subject or target of any Sanctions, (B)
is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, or (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws.
(b)    Each of the Parent, the Borrower and their respective Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, and agents with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.
(c)    Each of the Parent, the Borrower and their respective Subsidiaries, each
director, officer, and to the knowledge of Parent or Borrower, employee, agent
and Affiliate of the Parent or Borrower and each such Subsidiary, is in
compliance with all Anti-Corruption Laws, Anti-Money Laundering Laws in all
material respects and applicable Sanctions.
(d)    No proceeds of any Loans or other extensions of credit hereunder have
been used, directly or indirectly, by the Parent, Borrower, any of their
respective Subsidiaries or any of its or their respective directors, officers,
employees and agents in violation of Section 6.11 or Section 6.15.

5.20    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


47
    



--------------------------------------------------------------------------------








ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall, and
shall, except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03 and/or to the extent the failure to do so would not result in a Material
Adverse Effect, cause each Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Parent, a consolidated and consolidating balance sheet
of the Parent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by (A) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such consolidating statements to be
certified, to knowledge, by the chief executive officer, chief financial
officer, chief accounting officer, treasurer, controller or other senior
financial or accounting executive of the Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
Subsidiaries, (B) a report of such Registered Public Accounting Firm as to the
effectiveness of Borrower’s internal control over financial reporting pursuant
to Section 404 of Sarbanes‑Oxley; and (C) any other information included in the
Parent’s or the Borrower’s Form 10-K for such fiscal year;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
(commencing with the fiscal quarter ending September 30, 2018), a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and any other information included in the Parent’s or the
Borrower’s Form 10-Q for such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified, to
knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)    no later than January 31 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the four (4) calendar quarters
constituting such calendar year, and no later than August 31 of each year
preliminary pro forma projected sources and uses of cash for such parties made
in good faith for the succeeding fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


48
    



--------------------------------------------------------------------------------





(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Consolidated Parties.
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):
(i)    a Compliance Certificate of a Responsible Officer of the Parent (A)
demonstrating compliance, as of the end of each such fiscal period, with the
financial covenants contained in Section 7.11, in each case by detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that, to such Responsible Officer’s
knowledge, the Loan Parties were in compliance with each of the covenants set
forth in Articles VI and VII of this Agreement at all times and in all material
respects during such fiscal period; and (C) stating that, as of the end of each
such fiscal period, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Loan Parties propose to take with respect thereto;
(ii)    a schedule of the Properties summarizing net operating income and
occupancy rates as of the last day of the applicable quarter;
(iii)    a summary of property purchases during the applicable quarter;
(iv)    an update to Schedule 5.13 attached hereto (which such update shall, in
each case, be deemed to replace, amend and restate such schedule);
(v)    a listing of all Projects Under Development showing the total capital
obligation of the Consolidated Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.
(c)    promptly after any written request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored


49
    



--------------------------------------------------------------------------------





by the Administrative Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03    Notices. Promptly after it has knowledge thereof, notify the
Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(e)    of the occurrence of any Internal Control Event; and
(f)    of any announcement by Moody’s or S&P of any change or possible change in
a Debt Rating.; and
(g)    of any change in the Leverage Adjustment.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


50
    



--------------------------------------------------------------------------------






6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all of its tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (a) unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or (b) except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries, in all material respects, in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10    Inspection Rights. Permit representatives appointed by the
Administrative Agent or Lenders (as coordinated by the Administrative Agent),
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect any of its Properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower (provided
through the Administrative Agent) and in a manner that will not unreasonably
interfere with such Person’s business operations; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of Section
10.07. Notwithstanding anything to the contrary in this Section 6.10, the Loan
Parties and their Subsidiaries shall not be required to disclose, or allow
inspection of any document or information that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender is prohibited by Law or
would violate any contractual confidentiality obligations to a third party if
such obligations were not entered into in contemplation of this Agreement or
(iii) is subject to attorney-


51
    



--------------------------------------------------------------------------------





client or similar privilege or constitutes attorney work-product; provided that,
in each case, the Borrower will advise the Administrative Agent that information
is being withheld.

6.11    Use of Proceeds.
(a)    Use the proceeds of the Loans solely for the following purposes: (i) to
finance the acquisition of real properties; (ii) to finance the development of
improvements to real properties; (iii) to refinance and/or retire existing
Indebtedness, and (iv) for working capital and other general corporate purposes.
(b)    The Borrower will not request any Loan, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan, directly
or to Borrower’s knowledge indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

6.12    Additional Guarantors.
(a)    If, from time to time, any Person qualifies as a Subsidiary Guarantor,
the Borrower shall (i) if such Person is a Domestic Subsidiary of a Loan Party,
cause such Person to promptly (and in any event within fifteen (15) days from
the date any such Person meets the requirements for becoming a Guarantor as set
forth in this Section 6.12) become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other documents
or materials as the Administrative Agent shall reasonably deem appropriate for
such purpose, (ii) provide the Administrative Agent with notice thereof, and
(iii) cause such Person to deliver to the Administrative Agent documents of the
types referred to in clauses (iii), (iv) and (ix) of Section 4.01(a), all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided, that to the extent such Person holds (whether upon delivery of the
items required above or at any time after the delivery of the items required
above) assets with a fair market value in excess of $20,000,000, the Borrower
shall (if requested by Administrative Agent) cause to be delivered to the
Administrative Agent favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)).
(b)    Notwithstanding any other provisions of this Agreement to the contrary to
the extent a Guarantor anticipates that it will no longer meet the requirements
of the definition of a Subsidiary Guarantor, the Borrower may request a release
of such Guarantor as a Guarantor hereunder in accordance with the following:
(i)    the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Subsidiary Guarantor hereunder, a written request for
release of the applicable Subsidiary Guarantor; and
(ii)    the Administrative Agent shall have reviewed and approved (in writing)
the request for release delivered pursuant to subclause (i) above; provided,
that the failure of the Administrative Agent to respond to such a request within
ten (10) days of its receipt thereof shall constitute the Administrative Agent’s
approval thereof.
Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that the Subsidiary
Guarantor no longer meets the requirements of the definition of Subsidiary
Guarantor, the request for release shall be approved and issued by the
Administrative Agent within the 10-day time period specified in subsection
(b)(ii); provided, however, no such release of a Guarantor hereunder shall
become effective until such Subsidiary Guarantor no longer meets the
requirements of the definition of a Subsidiary Guarantor.


52
    



--------------------------------------------------------------------------------





Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.

6.13    REIT Status. Take all action necessary to maintain the Parent’s status
as a REIT.

6.14    Environmental Matters.
(a)    Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonable attorneys’ fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties’ use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys’ fees. The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.14(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender if and to the extent that any claims arise as the direct result of
any action of the Administrative Agent and/or any of the Lenders (or any
Person(s) claiming by, through or under any of them) at the Properties, or any
of them.
(b)    If the Administrative Agent requests in writing and if (i) the Borrower
or the applicable Subsidiary does not have environmental insurance with respect
to any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve (12)
month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower’s expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent’s written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower’s prior written approval unless an Event of Default exists hereunder
(c)    Conduct and complete (or use good faith efforts to cause to be conducted
and completed) all investigations, studies, sampling, and testing and all
remedial, removal, and other actions necessary to address all Hazardous
Materials on, from, or affecting any Property to the extent necessary to be in
material compliance with all Environmental Laws and all other applicable
federal, state, and local laws, regulations, rules and policies and with the


53
    



--------------------------------------------------------------------------------





orders and directives of all Governmental Authorities exercising jurisdiction
over such real property to the extent any failure could reasonably be expected
to have a Material Adverse Effect.
(d)    Provide upon such Person’s receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.

6.15    Anti-Corruption Laws. The Borrower will (a) maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by the
Parent, the Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
obligations for which no claim has been asserted), the Borrower shall not, nor
shall it permit any Wholly-Owned Subsidiary or Controlled Subsidiary to,
directly or indirectly:

7.01    Liens. Contract, create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues or the property, assets or
revenues of any other Person, whether now owned or hereafter acquired, if the
Indebtedness underlying such Lien, at the time of incurrence of such
Indebtedness and immediately after giving effect thereto on a pro forma basis,
would cause the Borrower to be in violation of any of the provisions of Section
7.11 hereof.

7.02    Investments. Make any Investments, except:
(a)    Projects Under Development, undeveloped land holdings, Joint Venture
Projects and Joint Ventures, Securities Holdings and Mortgages;
(b)    Investments held in the form of Cash Equivalents;
(c)    advances to officers, directors and employees in an aggregate amount not
to exceed $100,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;
(d)    Investments in any other Loan Party and/or in any Subsidiary;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by the Borrower or any Subsidiary;
and
(g)    Investments existing on the date of this Agreement.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


54
    



--------------------------------------------------------------------------------





(a)    Indebtedness under the Loan Documents; and
(b)    any other Indebtedness (including, without limitation, Guarantees in
respect of Indebtedness otherwise permitted hereunder of the Borrower or any
Subsidiary) to the extent such Indebtedness, at the time of incurrence of such
Indebtedness and immediately after giving effect thereto on a pro forma basis,
would not cause the Borrower to be in violation of any of the provisions of
Section 7.11; provided, that to the extent such Indebtedness is in the form of
obligations under any Swap Contract (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party.

7.04    Fundamental Changes. Except as otherwise permitted under this Agreement,
merge, dissolve, liquidate, consolidate with or into another Person (unless
Borrower, such Wholly-Owned Subsidiary, or such Controlled Subsidiary is the
surviving entity), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Default exists or would
result therefrom:
(a)    any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;
(b)    any Wholly-Owned Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Wholly-Owned Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor (or must become a Guarantor);
(c)    any Controlled Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries or Controlled Subsidiaries, provided that
when any Guarantor is merging with another Wholly-Owned Subsidiary or Controlled
Subsidiary, the Guarantor shall be the continuing or surviving Person;
(d)    any Controlled Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Controlled Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor (or
must become a Guarantor);
(e)    all or substantially all of the assets or all of the Equity Interests of
a Wholly-Owned Subsidiary or Controlled Subsidiary may be Disposed of to the
extent such Disposition is permitted pursuant to Section 7.05; and
(f)    any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


55
    



--------------------------------------------------------------------------------





(d)    Dispositions of property by any Wholly-Owned Subsidiary to the Borrower,
any Wholly‑Owned Subsidiary, or any Controlled Subsidiary;
(e)    Dispositions permitted by Section 7.04(a)-(b);
(f)    Dispositions of property by the Borrower to any Wholly-Owned Subsidiary
so long as such Wholly-Owned Subsidiary, if required to do so pursuant to the
definition of Subsidiary Guarantor, becomes a Subsidiary Guarantor; or
(g)    Dispositions by the Borrower, its Wholly-Owned Subsidiaries, and/or its
Controlled Subsidiaries of any property in the ordinary course of business for
fair market value (whether in one transaction or in several related
transactions); provided, at the time of such Disposition, no Default shall exist
or would result from such Disposition;
provided, however, that any Disposition pursuant to clauses (a) through (f)
above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.

7.06    [reserved].

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental or complementary thereto.

7.08    Transactions with Affiliates. Except as otherwise contemplated or
permitted pursuant to Section 7.04, enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided, however, that this provision shall not be
deemed to prohibit the issuance of preferred Equity Interests to any party.

7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Wholly-Owned Subsidiary or Controlled Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor or (ii) of any Wholly-Owned Subsidiary or Controlled
Subsidiary to Guarantee the Indebtedness of the Borrower, or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person; provided, that this Section 7.09 shall
not be deemed to restrict the ability of the Borrower or any Subsidiary from
entering into Contractual Obligations of any type related to secured financing
transactions.

7.10    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11    Financial Covenants. Fail, at any applicable time of calculation, to
comply with any of the following financial covenants; provided, that such
calculations, if not calculated as of the last day of a calendar quarter, shall
be calculated as of the last day of the immediately preceding calendar quarter,
except that the calculation set forth in the second sentence of item (g) below
shall be calculated as of the end of each fiscal year:


(a)    [Intentionally Omitted].
(b)    Total Liabilities to Total Adjusted Asset Value Leverage Ratio. Borrower
shall not permit the ratio of Total Liabilities to Total Adjusted Asset Value to
excedLeverage Ratio to exceed: (A) as of any Calculation Date occurring on
September 30, 2020 through (and including) the Calculation Date occurring on
June 30, 2021, sixty-five percent (65%); and (B) for all other Calculation Dates
occurring during the term hereof (whether prior to or following


56
    



--------------------------------------------------------------------------------





the Calculation Dates referenced in item (A) above), sixty percent (60%);
provided, that, to the extent this subclause (B) would otherwise apply, such
limit may, on no more than two (2) occasions during the term of this Agreement
and following any Material Acquisition by the Borrower or any of the
Consolidated Parties, be increased, for a period not to exceed the four (4)
consecutive calendar quarters (for each such occasion) ending immediately
following the consummation of such Material Acquisition, to sixty-five percent
(65%).
(c)    Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit the ratio of (i) Secured Indebtedness to (ii) the amount equal to Total
Adjusted Asset Value, to exceed thirty-five percent (35%).
(d)    EBITDA to Fixed Charges Charge Coverage Ratio. Borrower shall maintain
the ratio of EBITDA for the twelve-month period ending as of the most-recent
Calculation Date to Fixed Charges for such twelve-month period a Fixed Charge
Coverage Ratio equal to or in excess of 1.50:1.00.
(e)    Total Adjusted Unsecured Indebtedness to Adjusted Unencumbered Asset
Value. Borrower shall not permit the Total Unencumbered Leverage Ratio to
exceed: (A) as of any Calculation Date occurring on September 30, 2020 through
(and including) the Calculation Date occurring on June 30, 2021, sixty-five
percent (65%); or (B) for all other Calculation Dates occurring during the term
hereof (whether prior to or following the Calculation Dates referenced in item
(A) above), sixty percent (60%); provided, that, to the extent this subclause
(B) would otherwise apply, such limit may, on no more than two (2) occasions
during the term of this Agreement and following any Material Acquisition by the
Borrower or any of the Consolidated Parties, be increased, for a period not to
exceed the four (4) consecutive calendar quarters (for each such occasion)
ending immediately following the consummation of such Material Acquisition, to
sixty-five percent (65%).
(f)    Unencumbered Interest Coverage Ratio. Borrower shall not permit the ratio
of Unencumbered FC EBITDA for the twelve month period ending as of Calculation
Period applicable to the most-recent Calculation Date to that portion of
interest expense attributable to Total Unsecured Indebtedness as of outstanding
during the Calculation Period applicable to such Calculation Date to be less
than 1.50:1.00.
(g)    Dividends and Distributions. During the period commencing as of July 1,
2020 and continuing through (and including) June 30, 2021, Borrower shall not
make any buyback or acquisition for value, direct or indirect, of any shares of
any class of the Equity Interests of any Consolidated Party on the open market.
Additionally, Borrower shall, to the extent an Event of Default exists under the
Loan Documents, limit aggregate Restricted Payments to the minimum amount
required to cause the Parent to maintain its REIT status; provided, however that
if an Event of Default resulting from nonpayment or bankruptcy exists, or if the
Borrower’s obligations under this Agreement have been accelerated, the Borrower
shall not make any Restricted Payments.

7.12    Organizational Documents; Ownership of Subsidiaries. Permit any Loan
Party to (a) amend, modify, waive or change its Organization Documents in a
manner materially adverse to the Lenders, or (b) create, acquire or permit to
exist or permit or cause any of their Subsidiaries to create, acquire or permit
to exist, any Foreign Subsidiaries (other than Canadian Subsidiaries).

7.13    Negative Pledges. Enter into, assume or become subject to any Negative
Pledge, other than Negative Pledges entered into in connection with Indebtedness
that is otherwise permitted pursuant to Section 7.11 hereof, relating only to
the properties or assets constructed or acquired in connection with such
Indebtedness. Notwithstanding anything contained herein, this provision shall
not be deemed to prohibit or restrict the Borrower’s ability to enter into
Indebtedness that limits the Borrower’s ability to enter into Negative Pledges
in a manner identical to, or no more restrictive than, this Section 7.13.

7.14    Sale Leasebacks. Except as could not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property


57
    



--------------------------------------------------------------------------------





which has been sold or is to be sold or transferred by such Person to another
Person which is not a Consolidated Party in connection with such lease.

7.15    Prepayments of Indebtedness. If any Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Indebtedness of such Person if such amendment or
modification would add or change any terms in a manner that would have a
Material Adverse Effect.



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five (5) Business Days after written
notice from Administrative Agent that the same has become due and payable, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03 (other than
6.03(a)), 6.05, 6.07, 6.11 or 6.13 or Article VII (other than Section 7.09) or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm,
in writing, such Guarantor’s obligations under such Guaranty; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
is not cured within any notice, grace and/or cure period provided for herein or
in such Loan Document or, if no such notice, grace and/or cure period is
provided for, such failure continues for thirty (30) days after the earlier of
the date on which any Responsible Officer of a Loan Party obtains knowledge
thereof and the delivery of written notice thereof from Administrative Agent or
fails to perform or observe any other covenant or agreement in any other Loan
Document within the grace or cure period provided for therein (or, if no such
grace or cure period is specified, within thirty (30) days after the earlier of
the date on which a Loan Party obtains knowledge thereof and the delivery of
written notice thereof from Administrative Agent), provided that in the case of
any such default which is susceptible to cure but cannot be cured within thirty
(30) days through the exercise of reasonable diligence, if such Loan Party
commences such cure within the initial thirty (30) days period and thereafter
diligently prosecutes same to completion, such period of thirty (30) days shall
be extended for such additional period of time as may be reasonably necessary to
cure same, but in no event shall such extended period exceed sixty (60)
additional days; or
(d)    Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under


58
    



--------------------------------------------------------------------------------





any combined or syndicated credit arrangement) of more than the Threshold Amount
(determined as set forth in the definition of Threshold Amount), or (B) fails to
observe or perform, beyond any applicable notice and cure periods, any other
material agreement or condition relating to any such Indebtedness or Guarantee
(determined as set forth in the definition of Threshold Amount) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount (determined
as set forth in the definition of Threshold Amount); or (iii) an Event of
Default under and as defined in the Existing Credit Agreement shall occur and be
continuing; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party (i) a final judgment
or order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than in accordance with the terms hereof or thereof, or satisfaction in full of
all the Obligations, is revoked, terminated, canceled or rescinded, without the
prior written approval of Administrative Agent; or any Loan Party commences any
legal proceeding at law or in equity to contest, or make unenforceable, cancel,
revoke or rescind any of the Loan Documents, or any court or any other
governmental or regulatory agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling


59
    



--------------------------------------------------------------------------------





to the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof; or
(k)    Change of Control. There occurs any Change of Control without the consent
of the Administrative Agent and the Required Lenders.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make a Loan shall automatically
terminate, or if the Loans have been made the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.14, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.
ADMINISTRATIVE AGENT


60
    



--------------------------------------------------------------------------------






9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness


61
    



--------------------------------------------------------------------------------





of this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation or Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    The Administrative Agent may be removed as Administrative Agent by the
Required Lenders and, provided no Event of Default exists, the Borrower, upon
thirty (30) days’ prior written notice if the Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof. Upon any
such removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed to the extent the proposed successor
Administrative Agent is a Syndication Agent hereunder and which approval may
otherwise be withheld in the discretion of the Borrower. Upon the acceptance of
a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the removed Administrative Agent, and the removed Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents first arising from and after the date of such
termination. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal


62
    



--------------------------------------------------------------------------------





Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders expressly acknowledges and agrees that neither the Administrative Agent
nor any of its officers, directors, employees, agents, counsel,
attorneys‑in‑fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or any
of their respective Subsidiaries or Affiliates, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Borrower, the other Loan Parties, and their
respective Subsidiaries and Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, their respective Subsidiaries and other Persons, its review of the
Loan Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any of their respective Subsidiaries. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement or
any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Subsidiary
or Affiliate thereof which may come into possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys‑in‑fact or other
Affiliates. Each of the Lenders acknowledges that the Administrative Agent’s
legal counsel


63
    



--------------------------------------------------------------------------------





in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner(s), Arranger(s), Syndication Agent(s), Documentation
Agent(s) or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10    ERISA Matters. (a)    Each Lender (x) represents and warrants, as of the
date such Person becomes a Lender party hereto, to, and (y) covenants, from the
date such Person becomes a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arranger, and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one more Benefit Plans in
connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


64
    



--------------------------------------------------------------------------------





(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of the PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments, and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of Administrative Agent, the Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision of behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR §2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision of behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger, or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(c)    The Administrative Agent and the Arranger each hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extends the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees,


65
    



--------------------------------------------------------------------------------





ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

9.11    Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations hereunder and under each of
the other Loan Documents (a) to the extent such release is requested by such
Guarantor and the Borrower in accordance the provisions set forth in Section
6.12(b) hereof and upon the satisfaction of the conditions set forth in such
Section 6.12(b) (as reasonably determined by the Administrative Agent) or (b) if
such Guarantor ceases to meet the requirements of the definition of Subsidiary
Guarantor as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to grant releases and terminations pursuant to
this Section 9.10. Further, the Administrative Agent is hereby authorized by the
Lenders, upon the request of any Guarantor released pursuant to Section 6.12(b)
hereof, to execute and deliver to such Guarantor a document (in form and
substance acceptable to the Administrative Agent) evidencing such release.



ARTICLE X.
MISCELLANEOUS

10.01    Amendments, Etc. Except as provided in this Agreement and in the other
Loan Documents (including with respect to matters requiring action of the
Administrative Agent only), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
(e)    change either of Sections 2.10 or 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(g)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);


66
    



--------------------------------------------------------------------------------





and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into the amendments or
modifications to this Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 3.03(b) in accordance with the terms of Section 3.03(b);
and (iii) unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, that (A) this provision shall not prevent
Administrative Agent from requesting a response to any amendment, waiver or
modification requests within a shorter time frame and (B) such deemed approval
shall not, in any case, apply to any amendment, waiver or consent regarding any
of the matters covered by any of the immediately preceding clauses (a) through
(g) above. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything to the contrary contained in this Section, a Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties to such Fee Letter.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications


67
    



--------------------------------------------------------------------------------





pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, electronic mail, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Continuation and Notices of Conversion) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the good
faith reliance by such Person on each notice purportedly given by or on behalf
of the Borrower, provided, however, that the Borrower shall have no liability
hereunder for such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the


68
    



--------------------------------------------------------------------------------





Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent and the Lenders collectively
and, if reasonably necessary, one local counsel for the Administrative Agent and
the Lenders collectively in each relevant jurisdiction unless the representation
of one or more Lenders by one counsel would be inappropriate due to the
existence of an actual or potential conflict of interest, in which case the Loan
Parties shall also be required to reimburse the fees, charges and disbursements
of one additional counsel for each such affected Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided,
however, in no event shall Borrower pay or reimburse Administrative Agent and
Lenders for more than one counsel (in the aggregate) at any time prior to an
Event of Default hereunder.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent and the Lenders collectively, and, if reasonably necessary,
one local counsel for the Administrative Agent and the Lenders collectively in
each relevant jurisdiction unless the representation of one or more Lenders by
one counsel would be inappropriate due to the existence of an actual or
potential conflict of interest, in which case the Loan Parties shall also be
required to reimburse the fees, charges and disbursements of one additional


69
    



--------------------------------------------------------------------------------





counsel for each such affected Lender), and shall indemnify and hold harmless
each Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any other agreement, letter, or
instrument delivered in connection with the transactions contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; and provided further that,
Borrower shall not, in any event, pay or reimburse (or be obligated to pay or
reimburse) Indemnitees for more than one counsel (in the aggregate) at any time
prior to an Event of Default hereunder.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Outstandings at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent), or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.09(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the fraud, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


70
    



--------------------------------------------------------------------------------





(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and, subject to the last
sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the Loans
at the time owing to a Lender, in the case of contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate, or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


71
    



--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required in connection with any assignment hereunder;
provided, however, that (i) where the assignee is an Eligible Assignee, such
consent shall not be unreasonably withheld or delayed (unless upon the
consummation of such assignment, such Eligible Assignee, together with its
Affiliates, shall hold, directly or indirectly, fifty percent (50%) or more of
the Loans, in which event Borrower may grant or withhold such consent in its
sole discretion); (ii) notwithstanding the foregoing, the consent of the
Borrower to any assignment shall not be required in the event that an Event of
Default has occurred and is continuing at the time of such assignment; (iii)
notwithstanding the foregoing, the consent of the Borrower to any assignment
shall be not be required in the event that such assignment is to a Lender, an
Affiliate of a Lender, or an Approved Fund with respect to such Lender (unless,
in each case, the applicable Lender is a Defaulting Lender); and provided,
further, that any consent of the Borrower required pursuant to this Section
10.06(b) shall be deemed to have been given if Borrower shall not object to such
assignment by written notice to the Administrative Agent within five (5)
Business Days after having received written notice of such proposed assignment;
and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $4,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


72
    



--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.10 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower,


73
    



--------------------------------------------------------------------------------





maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that such Person disclosing such Information shall, to the extent
practical, provide the Loan Parties with advance notice of such disclosure to
the extent not prohibited by law or regulation (except with respect to any audit
or examination conducted by bank accountants or regulatory authority exercising
examination or regulatory authority), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.12 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the written
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


74
    



--------------------------------------------------------------------------------





Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, and either (a) as a result thereof, the Obligations hereunder shall
have been accelerated pursuant to Section 8.02(b) or (b) to the extent of any
then existing amounts due hereunder from any Loan Party to Administrative Agent
or any Lender (whether principal, interest, fees or other amounts) that are past
due hereunder or under any other Loan Document, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time
after obtaining the written consent of the Required Lenders, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been


75
    



--------------------------------------------------------------------------------





or will be relied upon by the Administrative Agent and each Lender, regardless
of any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of the Borrowing or any
conversion or continuation, and shall continue in full force and effect as long
as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


76
    



--------------------------------------------------------------------------------





(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and each Arranger, on the other hand,
(B)  the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent


77
    



--------------------------------------------------------------------------------





or fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Arranger with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.The words
execute, execution, signed, signature, and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Notices of Conversion, Notices of
Continuation, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based record keeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


10.17    Electronic Signatures. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. Borrower
agrees that any Electronic Signature on or associated with any Communication
shall be valid and binding on Borrower to the same extent as a manual signature,
and that any Communication entered into by Electronic Signature, will constitute
the legal, valid and binding obligation of Borrower enforceable against such in
accordance with the terms thereof to the same extent as if manually executed.
Any Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include use or acceptance by
Administrative Agent and each of the Lenders of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it; provided, further,
without limiting the foregoing, (a) to the extent Administrative Agent has
agreed to accept such Electronic Signature, Administrative Agent and each of the
Lenders shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of Borrower without further verification and (b) upon the
request of Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

10.18    USA PATRIOT Act; Beneficial Ownership Certification. Each Lender that
is subject to the PATRIOT Act (as hereinafter defined) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies thenotify
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
and 31 C.F.R. § 1010.230 (the “Beneficial Ownership


78
    



--------------------------------------------------------------------------------





Regulation”), they are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of The
Borrower Borrower, a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation (the “Beneficial Ownership Certification”),
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act. The
and the Beneficial Ownership Regulation. Borrower shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation.

10.19    Replaced Credit Agreement.


(a)    Replaced Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Section 4.01 of this Agreement, this Agreement and the other Loan
Documents shall exclusively control and govern the mutual rights and obligations
of the parties hereto with respect to the Replaced Credit Agreement, and the
Replaced Credit Agreement shall be superseded in all respects, in each case, on
a prospective basis.
(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF THE REPLACED CREDIT AGREEMENT. THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER
LOAN PARTY UNDER OR IN CONNECTION WITH THE REPLACED CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE REPLACED CREDIT AGREEMENT).

10.20    Time of the Essence. Time is of the essence of the Loan Documents.

10.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powersWrite-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


79
    



--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powersWrite-Down and Conversion Powers
of any EEAthe applicable Resolution Authority.

10.23    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]



IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Term Loan Agreement to be duly executed as of the date first above
written.


80
    



--------------------------------------------------------------------------------





BORROWER:


TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By:                
Name:
Title:
 
 

(Signatures continued on next page)


        



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender



By:     
Name:
Title:



[signature pages continue]


        



--------------------------------------------------------------------------------





[_____],
as a Lender



By:     
Name:
Title:


[signature pages continue]












































        

